Citation Nr: 9908665	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (1998) based on 
hospitalization from June 14, 1996 to June 22, 1996.

2.  Entitlement to an increased rating for the service-
connected chronic prostatitis with urethral stricture, 
currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran submitted a notice of 
disagreement (NOD) in October 1996 and the RO issued a 
statement of the case (SOC) in February 1997.  The veteran's 
substantive appeal was received in March 1997.  


REMAND

During the June 1996 hospitalization, the veteran underwent a 
radical prostatectomy for treatment of prostate cancer.  He 
contends that the recently diagnosed cancer is related to the 
service-connected chronic prostatitis.  In his NOD, the 
veteran reported that his treating physicians felt that the 
two conditions were related.  He also referred to treatment 
received by additional sources; however, it does not appear 
that complete treatment reports have been requested.  

In the rating action on appeal, the RO effectively denied a 
claim of service connection for prostate cancer as it was 
found that the surgery was not related to his service-
connected condition; however, a rating action on the issue of 
service-connection for prostate cancer on a direct basis or 
on a secondary basis was never done.  This should be done.  
If service connection is denied, the veteran should be 
informed of the denial and furnished his appellate rights.  
As the claim of service connection for prostate cancer is 
inextricably intertwined with the issues prepared and 
certified for appellate review, it must be adjudicated by the 
RO prior to disposition of the other claims.  

In addition to the unresolved issue of service connection, 
the veteran claims an increased rating for the service-
connected chronic prostatitis with urethral stricture.  
Although he was afforded a VA examination in August 1996, the 
Board finds that the medical evidence of record is inadequate 
for evaluating the severity of the veteran's condition.  If 
an examination report does not contain sufficient detail, it 
should be returned as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, and 
associate them with the claims file.

2.  The RO should inform the veteran that 
he should obtain statements from the 
physicians who told him that his prostate 
cancer was related to his service-
connected prostatitis with urethral 
stricture.

3.  The RO should consider the issue of 
service connection for prostate cancer 
both on a direct and secondary basis.  If 
denied the RO should furnish the veteran 
with his appellate rights.

4.  The veteran should be afforded a VA 
examination to evaluate the severity of 
the service-connected chronic prostatitis 
with urethral stricture.  All indicated 
testing should be conducted and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should list all findings that are due to 
the service-connected prostatitis with 
urethral stricture, and not the prostate 
cancer with surgery, and if there are 
none the examiner should so state. 

5.  After the development requested above 
has been completed, the RO should again 
review the issues currently on appeal .  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


